Welch, J.
We do not see on what principle the plaintiff can ask to be relieved at the hands of a court of equity. He has utterly failed himself to fulfil the agreements which he seeks to enforce against the defendant; and his failure appears to be without any just excuse. Parties askiüg the specific execution of contracts must make it appear that they have been “ prompt, willing, and anxious ” to perform on their part. Otherwise, as a general rule, they will be left to their remedies at law.
The petition is dismissed with costs.
Bbinkerhoff, C.J., and Scott, White, and Day, JJ., concurred.